Citation Nr: 1033746	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-24 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left knee disability, 
claimed as secondary to service- connected right knee disability.

2.  Entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy, to include as due to Agent Orange 
exposure.

3.  Entitlement to service connection for bilateral polymyalgia 
rheumatica, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dan Brook Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO, inter alia, 
denied claims for service connection for left knee disability, 
chronic inflammatory demyelinating polyneuropathy and bilateral 
polymyalgia rheumatica.  In September 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in June 2008 and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2008.

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

During the June 2010 hearing, the Veteran submitted additional 
medical evidence directly to the Board, with a waiver of initial 
RO consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 
20.1304 (2009).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The most persuasive medical opinion on the question of 
whether there exists a relationship between the Veteran's current 
left knee disability and his service-connected right knee 
disability weighs against the claim.   

3.  While the Veteran served in Vietnam during the Vietnam era, 
and is, thus, presumed to have been exposed to herbicides (to 
include Agent Orange) during service, chronic inflammatory 
demyelinating polyneuropathy and bilateral polymyalgia rheumatica 
are not among the disabilities recognized by VA as etiologically 
related to herbicide exposure.

4.  Chronic inflammatory demyelinating polyneuropathy was not 
shown in service, or for many years thereafter, and there is no 
competent evidence or opinion that there exists a medical 
relationship between this current disability and service, to 
include any Agent Orange exposure therein. 

5.  Bilateral polymyalgia rheumatica was not shown in service, or 
for many years thereafter, and there is no competent evidence or 
opinion that there exists a medical relationship between this 
current disability and service, to include any Agent Orange 
exposure therein. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee disability, 
claimed as secondary to right knee disability, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  The criteria for service connection for chronic inflammatory 
demyelinating polyneuropathy, to include as due to Agent Orange 
exposure, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for bilateral polymyalgia 
rheumatica, to include as due to Agent Orange exposure, are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, to include on a secondary basis, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence in 
his possession pertinent to the claims on appeal, consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in effect.  
Additionally, the letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The September 
2006 RO rating decision reflects the initial adjudication of the 
claim after issuance of the March 2006 letter.  Hence, the March 
2006 letter-which meets the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meets the VCAA's 
timing of notice requirement.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, private medical records and the report of an April 2009 
VA examination.   Also of record and considered in connection 
with the appeal is the transcript of the June 2010 Board hearing, 
along with various written statements provided by the Veteran, 
and by his representative, on his behalf.

The Board also finds that no further RO action, prior to 
appellate consideration of any of these claims, is required.  In 
this regard, the Board has considered whether a VA examination is 
necessary in relation to the Veteran's claims for service 
connection for chronic inflammatory demyelinating polyneuropathy 
and bilateral polymyalgia rheumatica.  The Board finds, however, 
that a VA examination is not necessary in connection with these 
claims because, as discussed in more detail below, there is no 
medical evidence whatsoever even suggesting that either 
disability is associated with any established event, injury, or 
disease in service, to include any presumed exposure to Agent 
Orange, and the Veteran has not asserted any continuity of 
symptomatology with respect to either disability.  See 38 C.F.R. 
§ 3.159(c)(4).  As the current record does not reflect even a 
prima facie claim for service connection for either disability, 
VA has no obligation to obtain any medical opinion commenting 
upon the etiology of the claimed disabilities.  See 38 U.S.C.A. 
§ 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 
2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per 
curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter(s) herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A.	Left Knee Disability

The Board notes, at the outset, that the Veteran does not contend 
that his current left knee disability is the result of in-service 
injury or disease; rather, he asserts that the disability was 
caused by his service-connected right knee disability.  The Board 
notes that, in an April 2009 rating decision, the RO granted 
service connection and assigned a 10 percent rating for right 
knee disability characterized as complex tear of the posterior 
horn of the medial meniscus with chronic ossification along the 
patella tendon.

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation of a non service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on an 
aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
However, given the basis of the denial, as noted below, any 
further discussion of the amendment is unnecessary.]

The service treatment records reflect no complaints, findings, or 
diagnosis pertinent to the knees.  However, as recognized by the 
RO in the April 2009 rating decision, the Veteran, who served as 
a combat medic, credibly reported that while providing aid to 
wounded soldiers, he would jump from helicopters carrying heavy 
packs into tall grass and uneven terrain, and that while doing so 
he injured his right knee.

A January 2004 private MRI of the right knee revealed a mildly 
complex tear of the posterior horn of the medial meniscus, 
chronic ossification along the posterior margin of the patellar 
tendon and moderate joint effusion.

A December 2005 private progress note reflects that the Veteran 
had developed pain and swelling in the left knee with no known 
trauma.  It was noted that he had a history of bone on bone 
arthritis of the left knee medial compartment.  Physical 
examination showed a large effusion of the left knee with 
tenderness but no increased warmth or erythema.  The examining 
physician diagnosed the Veteran with osteoarthritis of the left 
knee, severe. 

On February 2009 VA knee examination, the examiner found that a 
physical examination of the left knee was consistent with a 
diagnosis of severe osteoarthritis.  He also noted that the first 
documentation of a left knee condition in the Veteran's claims 
file was the December 2005 progress note pertaining to severe 
osteoarthritis.  Consequently, the examiner indicated that given 
that the Veteran did not have a documented left knee injury in 
service and that the osteoarthritis diagnosis was relatively 
recent, it was difficult to link the Veteran's left knee 
disability with his right knee disability.  The examiner noted 
that it was unlikely that compensation of the right knee 
condition on to the left would cause such severe osteoarthritis.  
Therefore, the examiner opined that the Veteran's left knee 
condition was less likely than not caused by, or the result of, 
his service connected right knee disability.

The record reflects that the Veteran is a chiropractor.  
Consequently, the Board deems him competent to provide an opinion 
as to the etiology of his left knee disability.  Cf. Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (a nurse's statement may 
constitute competent medical evidence where the nurse has 
specialized knowledge regarding the area of medicine or 
participated in treatment).  However, in the instant case, the 
Veteran has not offered any specific chiropractic findings in 
support of his secondary service connection claim.  Instead, he 
has more generally asserted that his left knee disability is a 
result of compensating for his right knee disability.  

In this case, the  Board finds that the most persuasive medical 
opinion on the question of medical nexus between current right 
and left knee disabilities weighs against the claim.  See, e.g., 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board).

As the February 2009 VA examiner provided his opinion after 
examination of the Veteran and through review of the claims file, 
and because he is a physician, and thus, is generally thought to 
have more medical expertise than a chiropractor, the Board finds 
his opinion more persuasive than the Veteran's more general 
assertion.  Additionally, although the VA examiner did not 
explicitly address whether the left knee disability may have been 
aggravated by the right knee disability, he did more generally 
find it difficult to "link" the two disabilities, a finding 
that appears to encompass any connection, to include one on the 
basis of aggravation.  The Board notes that there is no evidence 
of record that even suggests that the Veteran's service-connected 
right knee disability has aggravated his left knee disability.  

Under these circumstances, the Board finds that the claim for 
secondary service connection for left knee disability must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Chronic inflammatory demyelinating polyneuropathy and 
bilateral polymyalgia rheumatica

In this appeal, the Veteran has essentially asserted that his 
demyelinating polyneuropathy and bilateral polymyalgia rheumatica 
are due to Agent Orange exposure during his military service in 
Vietnam. 

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: amyloidosis, chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia 
(CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes), acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective August 31, 2010, VA has amended 38 C.F.R. 
§ 3.309(e) to add hairy cell leukemia and other chronic B-cell 
leukemias, Parkinson's disease, and ischemic heart disease to the 
list of diseases associated with exposure to an herbicide agent 
(to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 
2010).

Thus, a presumption of service connection arises for a Vietnam 
Veteran (presumed exposed to Agent Orange) who develops one of 
the aforementioned conditions.  VA has determined that there is 
no positive association between exposure to herbicides and any 
other condition for which it has not specifically been determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 5786-
5789 (1996).

The Board notes, at the outset that, as the Veteran served in 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2009).  However, demyelinating polyneuropathy 
and bilateral polymyalgia rheumatica are not among those 
recognized by VA as etiologically related to exposure to 
herbicides, to include Agent Orange.  Hence, service connection 
for either disability, on the basis of his presumed in-service 
exposure to Agent Orange, is not warranted.

The Board points out that the presumptions are not intended to 
preclude a Veteran from establishing service connection on any 
other basis.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  Here, however, the record presents no other basis for a 
grant of service connection for either disability at issue.  

The Veteran's service treatment records reflect no complaints, 
findings, or diagnoses pertinent to demyelinating polyneuropathy 
or bilateral polymyalgia rheumatica.  On September 1968 
separation examination, all systems were found to be normal.  On 
his September 1968 Report of Medical History at separation, the 
only problem reported by the Veteran was "trick or locked 
knee."   

Post service, an October 2000 medical consultation report from 
Dr. Ginocchio, a private neurologist, reflects a diagnosis of 
probable Guillain-Barre syndrome, infective.  The physician also 
noted that the Veteran's differential diagnosis included other 
demyelinating polyneuropathies.  Additionally an October 2000 
progress note from Dr. Lockwood, a private treating physician, 
indicates that that a close friend from the Veteran's church had 
returned from a trip from Turkey with severe Guillain-Barre 
syndrome about 6 to 10 months prior.  A later October 2000 
progress note shows that Dr. Ginocchio made a definite diagnosis 
of Guillain-Barre syndrome, as the Veteran had a clinical 
progression, electrophysiologic studies and a lumbar puncture, 
which were all consistent with the diagnosis.   

A September 2001 progress from Dr. Ginocchio shows a diagnosis of 
chronic demyelinating peripheral neuropathy versus Guillain Barre 
syndrome, with the neurologist noting that it was not entirely 
clear, which disorder the Veteran had.   A later December 2005 
progress from Dr. Lockwood shows a diagnostic assessment of 
history of demyelinating polyneuritis, chronic, inflammatory and 
indicates that the Veteran's father had polymyalgia rheumatica.   
An April 2006 chart summary from Dr. Lockwood then shows that 
polymyalgia rheumatica was included on the Veteran's medical 
problem list.  

Thus, in the instant case, the earliest medical evidence of 
chronic inflammatory demyelinating polyneuritis was in October 
2000 (approximately 32 years after service) and the earliest 
evidence of polymyalgia rheumatica was in 2005 (approximately 37 
years after service).  No earlier medical documentation of record 
reveals any indication of any of these problems.  The Board 
points out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board further notes that there is no medical evidence or 
opinion currently of record that supports a finding that any 
current chronic inflammatory demyelinating polyneuritis or 
bilateral polymyalgia rheumatica is related to service, to 
include presumed in-service herbicide exposure, and neither the 
Veteran nor his representative has presented or identified any 
such existing evidence or opinion.  In fact, during the June 2010 
Board hearing, the Veteran specifically indicated that he did not 
have medical evidence that these disabilities are related to 
herbicide exposure.

The Board points out that, for these claims, the Veteran's 
assertions do not constitute competent evidence to support either 
claim.  While, as indicated above, the Veteran's training as 
chiropractor may render him competent to provide an opinion on an 
orthopedic matter, here, there is no indication that such 
training gives him any expertise to render a determination as to 
the etiology of chronic inflammatory demyelinating polyneuritis 
or bilateral polymyalgia rheumatica, nor has the Veteran claimed 
that he has such expertise.  Hence, the Board considers his 
assertions as to etiology-as well as those advanced by his 
representative, on his behalf-as lay testimony.  

Here, however, lay assertions do not provide sufficient evidence 
to establish the required nexus between each claimed disability 
and service, to include presumed Agent Orange exposure therein.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for chronic inflammatory demyelinating polyneuritis and bilateral 
polymyalgia rheumatica must be denied.  In reaching the 
conclusion to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports a finding that either 
of these disabilities is related to service, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for left knee disability, claimed as secondary 
to service- connected right knee disability, is denied.

Service connection for chronic inflammatory demyelinating 
polyneuropathy, to include as due to Agent Orange exposure, is 
denied.  

Service connection for bilateral polymyalgia rheumatica, to 
include as due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


